NOTICE
                                      2022 IL App (5th) 200405-U
                                                                                      NOTICE
 Decision filed 04/11/22. The
                                                                           This order was filed under
 text of this decision may be               NO. 5-20-0405                  Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                           not precedent except in the
 the filing of a Petition for
 Rehearing or the disposition of
                                               IN THE                      limited circumstances allowed
                                                                           under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                          FIFTH DISTRICT
______________________________________________________________________________

MATTHEW SNEED,                                        )     Appeal from the
                                                      )     Circuit Court of
         Petitioner-Appellee,                         )     White County.
                                                      )
v.                                                    )     No. 20-OP-75
                                                      )
STACEY WOOLSEY,                                       )     Honorable
                                                      )     Barry L. Vaughan,
         Respondent-Appellant.                        )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WELCH delivered the judgment of the court.
         Justices Cates and Moore concurred in the judgment.

                                             ORDER

¶1       Held: We reverse the White County circuit court’s denial of the respondent’s
               motion to set aside and vacate the default stalking no contact order.

¶2       The respondent, Stacey Woolsey, appeals the entry of a default stalking no contact

order pursuant to sections 60(a) and (d) of the Stalking No Contact Order Act (740 ILCS

21/60(a), (d) (West 2020)), and subsequent denial of his motion to set aside and vacate

order of default pursuant to section 2-1301(e) of the Code of Civil Procedure (Code) (735

ILCS 5/2-1301(e) (West 2020)). For the reasons that follow, we reverse the circuit court’s

denial of the respondent’s motion to set aside and vacate the default plenary stalking no

contact order.
                                                  1
¶3                                I. BACKGROUND

¶4     On August 4, 2020, the petitioner, Matthew Sneed, filed a verified petition for a

stalking no contact order in the White County circuit court seeking to protect himself; his

girlfriend, Patricia Johnson; and his minor child from the respondent. The petition alleged

that the respondent may be considered armed, dangerous, and suicidal. There were two

specific instances alleged: (1) around 1 p.m. on July 30, 2020, the petitioner was assaulted

by the respondent; and (2) on July 20, 2020, the respondent appeared at the petitioner’s

residence and “verbally intimidated” and assaulted him. The petition also alleged that the

respondent tried to run Johnson off the road and threatened to slit the petitioner’s throat.

¶5     Johnson also filed a verified petition for a stalking no contact order against the

respondent on August 4, 2020, in White County case No. 20-OP-76. The facts alleged in

Johnson’s petition were substantially similar to those alleged here, the cases were heard

together in the trial court, and the respondent has filed a companion appeal in case No.

5-20-0406 involving Johnson.

¶6     A petition hearing was set for August 5, 2020, and a plenary hearing was set for

August 21, 2020. On August 5, the petitioner and Johnson failed to appear but called the

circuit clerk’s office to inform the court of a medical emergency. The petition hearing was

reset for August 6, 2020.

¶7     On August 6, 2020, the petition hearing was continued until August 7, 2020; the

reason for the continuance is not clear from the record. On August 7, the petitioner and

Johnson appeared via Zoom due to alleged exposure to Covid-19. They were sworn in and

questioned. Thereafter, the trial court found that there had been at least two incidents of
                                            2
threats or acts that justified the entry of emergency stalking no contact orders against the

respondent. The plenary hearing was still scheduled for August 21, 2020.

¶8     The respondent was served with a summons and emergency stalking no contact

order for both cases on August 8, 2020. He appeared pro se, as did the petitioner and

Johnson, for the plenary hearing on August 21, 2020. When the cases were called, the

respondent was instructed to approach the bench. He was then informed that, since he

failed to file an answer or entry of appearance within seven days as required by statute, he

was in default. The trial court entered plenary stalking no contact orders against him for a

period of two years. The court briefly viewed the documents the respondent brought with

him to court and informed him that if he wished to proceed with any additional proceedings,

he must do so within 30 days.

¶9     The respondent subsequently retained counsel, and on September 18, 2020, he filed

a motion to set aside and vacate the orders of default in both cases. The motion, filed

pursuant to section 2-1301(e) of the Code (id.), argued that the respondent appeared in open

court on August 21, 2020, ready to proceed on the petition for the stalking no contact order

but had not filed an entry of appearance or answer prior to that date; he worked out of town

and was unaware of the requirement to file an entry of appearance or answer within seven

days; Illinois courts prefer that, if possible, litigation be determined on its merits; the trial

court’s primary consideration in ruling on a section 2-1301(e) motion is “whether

substantial justice is being done between the parties and whether it is reasonable under the

circumstances to proceed to trial on the merits”; and that the court should set aside and

vacate the default plenary stalking no contact orders.
                                             3
¶ 10   The trial court held a motion hearing on November 6, 2020, during which the

respondent appeared with counsel, the petitioner appeared pro se, and Johnson failed to

appear. The respondent’s counsel orally moved for a default order on his motion, based

on the petitioner and Johnson’s failure to file a response to the motion and Johnson’s failure

to appear, which the court denied. Counsel then proceeded on the motion to set aside and

vacate the order of default by proffer. Counsel informed the court that the respondent

worked out of state, was served with the summons and emergency stalking no contact

orders on August 8, 2020, left Illinois to go to work in Mississippi on August 9, and did

not return until August 20 to attend the hearing the next day. Evidence was presented that,

on the day the respondent allegedly tried to run Johnson off the road, he was at a dental

appointment undergoing a procedure and could not drive so his assistant drove him home.

The respondent also provided copies of Johnson’s Facebook posts from August 7, 2020,

showing that she and the petitioner were on their way to Lambert International Airport for

birthday festivities and had airplane tickets dated for that day, when they told the court they

were unable to appear in person due to Covid-19 exposure.

¶ 11   The trial court questioned the petitioner as to why he was unable to appear in court

on August 7, 2020. The petitioner initially responded that the trip was on a different day

and time. However, when the court recalled that the petitioner and Johnson were in a

vehicle on that day, the petitioner changed his testimony and said a relative that he and

Johnson had been around had been exposed, but they tested negative for Covid-19 on the

day of the scheduled hearing and their trip to Florida.


                                              4
¶ 12    The trial court then asked if the respondent had any additional evidence to present,

and the respondent argued that the petitioner and Johnson had lied to the court to obtain

the emergency stalking no contact orders; the respondent had a meritorious defense; he had

appeared to present evidence on August 21, 2020, as provided by the summons; the motion

to set aside or vacate was filed within 30 days of the entry of default; and the court should

vacate the default order. After hearing the evidence, the court denied the respondent’s

motion to set aside or vacate the order of default. The record indicates that the court found

that “the orders of protection and stalking cases had serious allegations and the parties in

these cases should not have contact” and that “the excuse listed as a basis to vacate the

Plenary order [was] insufficient.” 1 This appeal followed.

¶ 13                                      II. ANALYSIS

¶ 14    On appeal, the respondent makes three contentions. First, he argues that the trial

court erred in finding him in default for failing to file an entry of appearance or answer

within seven days of service. Second, he asserts that the court erred in finding him in

default after he appeared in open court on the date listed on the summons. Third, he

maintains that, in denying his motion to set aside and vacate the default plenary stalking

no contact order, the court erred in finding that substantial justice was served or abused its

discretion. We find the respondent’s third contention dispositive.




        1
           We note that the court reporter was not present during any of the hearings before the trial court,
and thus, no report of proceedings was prepared or filed with this court. However, the respondent filed a
motion to approve bystander’s report, which was granted on January 15, 2021. Therefore, our recitation of
the trial court proceedings is taken from the bystander’s report as well as the court’s docket entries.
                                                     5
¶ 15   Section 2-1301(e) of the Code provides that “[t]he court may in its discretion, before

final order or judgment, set aside any default, and may on motion filed within 30 days after

entry thereof set aside any final order or judgment upon any terms and conditions that shall

be reasonable.” Id. We review for an abuse of discretion the trial court’s denial of a section

2-1301 motion to vacate. Godfrey Healthcare & Rehabilitation Center, LLC v. Toigo,

2019 IL App (5th) 170473, ¶ 38. A court abuses its discretion when its decision is arbitrary

or exceeds the bounds of reason and ignores principles of law such that substantial

prejudice has resulted. Id.

¶ 16   Further, we must determine whether the trial court’s decision was fair and just, such

that the result did not deny the movant substantial justice. Id. We note that, in exercising

its discretion, the court must remain mindful that a default judgment is a “drastic remedy

that should be used only as a last resort.” Id. ¶ 39 (citing In re Haley D., 2011 110886,

¶ 69). Moreover:

       “The law prefers that controversies be determined according to the substantive
       rights of the parties; the provisions of the Code governing relief from a default
       judgment are to be liberally construed toward that end. See In re Haley D., 2011 IL
       110886, ¶ 69. A party seeking to vacate a default judgment under section 2-1301(e)
       need not allege the existence of a meritorious defense or a reasonable excuse for not
       having asserted the defense. [Id.] The overriding consideration is whether
       substantial justice is being done between the litigants, and whether it is reasonable,
       under the circumstances, to compel the parties to go to trial on the merits. [Id.] In
       making its determination, ‘[t]he court should consider all of the events leading up
       to judgment and should decide what is just and proper based on the facts of the
       case.’ Larson v. Pedersen, 349 Ill. App. 3d 203, 208 (2004).” Godfrey, 2019 IL
       App (5th) 170473, ¶ 39.
¶ 17   Having considered the record before us, we find that the trial court abused its

discretion when it denied the respondent’s motion to set aside or vacate the default plenary

                                              6
stalking no contact order. The record shows that after the respondent was served with the

summons and emergency stalking no contact orders on August 8, 2020, he left the next day

to go to work in Mississippi. He did not return until August 20, 2020, to attend the plenary

hearing the next day. Although the respondent failed to file an answer or an entry of

appearance because he was unaware of that requirement, he appeared at the plenary hearing

ready to proceed with evidence.

¶ 18   After the trial court found him in default, the respondent retained counsel and timely

filed a motion to set aside and vacate the default plenary stalking no contact order.

Although the respondent was not required to present a meritorious defense to have the

default set aside, the evidence he presented at the motion hearing contradicted allegations

set forth in the petitioner’s and Johnson’s petitions for the stalking no contact orders. The

respondent also presented evidence that the petitioner and Johnson lied to the court during

the hearing on the emergency petitions. The respondent was not allowed his day in court,

and in light of the preference to decide cases on the merits, we find that substantial justice

was not done by the entry of default and the court’s refusal to set aside the default.

¶ 19   After considering the record, including the facts and circumstances leading up to the

entry of the default plenary stalking no contact order, we find that the trial court abused its

discretion in denying the respondent’s motion to vacate or set aside, and that substantial

justice requires that the default plenary stalking no contact order be vacated. Because we

are reversing and remanding on this basis, we need not address the respondent’s remaining

claims.


                                              7
¶ 20                             III. CONCLUSION

¶ 21   Accordingly, we reverse the order of the circuit court denying the respondent’s

motion to vacate or set aside the default plenary stalking no contact order; we vacate the

default plenary stalking no contact order; and we remand this case for further proceedings.



¶ 22   Reversed and remanded.




                                            8